Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Washington 11 July 1826
				
				Ere I touch upon the melancholy subject which at present occupies your mind; allow me to offer the most sincere congratulations on the return of this day, which I had intended to celebrate in common with our family, and the Members of the administration, as a testimony of regard—The event which has so recently occurred, which altho’ painful to the individual feelings of all who had the happiness to be allied to your father; is, all the  circumstances considered, of a nature to call forth thanksgivings to the all wise and Almighty ruler who presides and directs our world, and from whom cometh every good gift, who crown’d his illustrious life, by recalling him from this sublunary hemisphere at a moment big with honour, adding splendor even in death to a name, which time will encircle with an unfading wreath of rich renown—He died in the glory of good deeds,And the soul ere death had sealed his closing eyesDisplay’d its immortality; ere wafted to the realmsOf future bliss, it met the partner of its fond affections,And was for ever blessed—So much has been said, that all I can utter must be cold and poor, compared with better writers; but if the weak but pure eulogium, which bursts intuitively and spontaneously from a grateful and affectionate heart is worthy of acceptance, receive it kindly, mon ami, for I felt for him the love and duty of a daughter, with all the additional veneration and respect which talents and requirements so mighty, and a disposition to me ever so very kind and indulgent, could produce on a sensitive and admiring mind—Years have I known him, and never to me, did he utter an ungentle word, and on this fact my memory will feast till I like him am gather’d to my fathers—The situation in which you left me is full of responsibility, and I have acted to the best of my power—Usage and Custom in these cases are paramount to Law; I have therefore put the family into mourning without waiting for directions, which will of course be productive of heavy expence, but having no one to guide me if I have done wrong you will pardon the error, as I wished in everything to do that which should best meet your approbation—The Gentlemen of the Cabinet Mr Barber, and Mr Rush, have both called on me and mention’d their plans—I inform’d that you had left Town so suddenly that not a word had passed your lips upon the subject, that therefore I could say nothing—It was the wish of both the Gentlemen to blend the ceremonies, but in consequence of the absence of the Secretary of the Navy, who had gone out of Town with his Lady, it was too late in the Eveng. to recall the orders already issued, and their intentions were frustrated—On Sunday however the services are to be for both—Several Letters arrived from Quincy and Boston which I opened according to order—One from Mr. Quincy containing a copy of the Will, and which I was very sorry to see, throws the whole burthen of the affairs on you, as he altogether and positively declines the Executorship—This will I fear involve you in concerns which may prolong your absence, and give you much uneasiness—God strengthen  and support you thro’ it—Mr Smith seems to expect mourning and I have not known what to do—Write to me, or let John do it, and be explicit in all your directions are your Letters to be sent on—There is to be a Town meeting this Eveng and the Offices were closed yesterday—until tomorrow nine o’clock—It would seem that the mourning will be universal as all the Ladies are getting black dresses.—which has already reised the price of every article—Mary is still quite sick, and the heat insufferable—Gov Barber received news of the death of another Sister who has left twelve children—Mr. Southard very kindly sent the old order yesterday for Joshua Boyd; but I shall not give it to him till he is sent away—Give my love to all particularly to my two Sons. take care of yourself, and believe me as ever yours
				
					L. C. A—
				
				
					The Foreign Ministers left Cards of condolence yesterdayP S. We have drank two bottles of champagne to your health and distributed our Turtle Soup among your friends—all well—It is thought Mr Wirt will deliver the  eulogium if not Dr Watkins—Ever YoursL C A—
				
			